       Case 1:18-cv-07978-ALC Document 23-1 Filed 03/25/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




 TNB USA INC.,

                        Plaintiff,
                                               Civil Action No. 1:18-cv-7978-ALC
           v.

 FEDERAL RESERVE BANK OF NEW YORK,

                        Defendant.




           MEMORANDUM OF LAW IN SUPPORT OF MOTION OF
    THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM FOR
               LEAVE TO FILE A BRIEF AS AMICUS CURIAE


                                      Mark Van Der Weide, General Counsel
                                      Katherine H. Wheatley, Associate General Counsel
                                      Yvonne Mizusawa, Senior Counsel
                                      Board of Governors of the Federal
                                        Reserve System
                                      20th and C Streets, N.W.
                                      Washington, D.C. 20551
                                       (202) 452-3436

                                      Counsel for the Board of Governors
                                      of the Federal Reserve System



Date: March 25, 2019
     Washington, D.C.
        Case 1:18-cv-07978-ALC Document 23-1 Filed 03/25/19 Page 2 of 6



                    IDENTITY AND INTEREST OF AMICUS CURIAE

       The Board of Governors of the Federal Reserve System (“Board”) is a United States

government agency composed of seven members appointed by the President and confirmed by

the Senate. 12 U.S.C. § 241; Comm. for Monetary Reform v. Bd. of Governors of the Fed.

Reserve Sys., 766 F.2d 538, 539-40 (D.C. Cir. 1985). The Board, together with the twelve

regional Federal Reserve Banks (“Federal Reserve Banks”) and the Federal Open Market

Committee (“FOMC”), are the major components of the Federal Reserve System. Comm. for

Monetary Reform, 766 F.2d at 539. The Board oversees the operations of the Federal Reserve

Banks, including defendant Federal Reserve Bank of New York (“FRBNY”). Fasano v. Fed.

Reserve Bank of New York, 457 F.3d 274, 278 (3d Cir. 2006) (the Board “loosely oversees the

Federal Reserve Banks’ operations”); see also McKinley v. Board of Governors of Fed. Res. Sys.,

647 F.3d 331, 333 (D.C. Cir. 2011) (“the Board exercises significant supervisory authority over

Reserve Banks”).

       The Board has statutory authority to promulgate rules implementing its powers under the

Federal Reserve Act, 12 U.S.C. §§ 221, et seq. (“FRA”), and other statutes, and that authority

may not be delegated. 12 U.S.C. §§ 248(i) and (k). The Board and FOMC are charged with

conducting monetary policy “to promote effectively the goals of maximum employment, stable

prices, and moderate long-term interest rates.” 12 U.S.C. § 225a; Fasano, 457 F.3d at 277; The

Federal Reserve System Purposes and Functions 21 (10th ed. Oct. 2016). 1 The Board may act in




1
  The Board’s Purposes and Functions publication, available at
http://www.federalreserve.gov/pf/pf.htm, has been relied upon by courts, including the Supreme
Court and Second Circuit, to describe Federal Reserve System operations. See, e.g., FOMC v.
Merrill, 443 U.S. 340, 342 n.2 (1979); U.S. ex rel Kraus and Bishop v. Wells Fargo & Co., 823
F.3d 35, 39 (2d Cir. 2016), vacated and remanded on other gnds, __ U.S. __, 137 S. Ct. 1067
(2017).
                                                2
          Case 1:18-cv-07978-ALC Document 23-1 Filed 03/25/19 Page 3 of 6



its own name, and through its own attorneys, to enforce any statute or regulation under its

jurisdiction or in any suit involving the Board’s regulation or supervision of any bank, bank

holding company, or other entity, such as a Reserve Bank, or the administration of its operations.

12 U.S.C. § 248(p).

         The Board files this brief because it believes that the issues in this case could have far-

reaching consequences to matters of great significance to the Board. Acceptance of plaintiff

TNB USA Inc.’s (“TNB’s”) claim that the FRA gives it a right to a master account at the

FRBNY – with the concomitant right to receive interest on excess reserves held in such an

account at the currently applicable rate – raises significant policy concerns regarding the impact

TNB’s business model could have on monetary policy, financial stability, and financial

intermediation – all areas in which the Board has statutory responsibility. TNB’s position is at

odds with the Board’s interpretation of its governing statute, and the Board believes the Court

would benefit from the Board’s views on this issue and on the policy concerns that the Board

recently has expressed in a rulemaking proposal regarding TNB’s business model.

                                            ARGUMENT

    I.      THE COURT SHOULD GRANT THE BOARD’S MOTION
            FOR LEAVE TO FILE AN AMICUS BRIEF

            (i)     Standard for Filing an Amicus Brief in District Court

         “‘There is no governing standard, rule or statute ‘prescrib[ing] the procedure for

obtaining leave to file an amicus brief in the district court.’” 2 Lehman XS Trust, Series 2006-



2
  Paragraph 2A of the Court’s Individual Practices requires a pre-motion conference in many
circumstances. Here, after the parties filed pre-motion letters, plaintiff TNB USA, Inc. (“TNB”)
requested, and FRBNY agreed, to forgo a pre-motion conference and enter an agreed briefing
schedule. Docket Entry (“DE”) 16, 18. In keeping with the parties’ request, which was so
Ordered by the Court, DE 19, and to avoid disrupting the agreed briefing schedule, the Board has
moved for leave to file its amicus brief rather than filing a pre-motion letter.
                                                   3
         Case 1:18-cv-07978-ALC Document 23-1 Filed 03/25/19 Page 4 of 6



GP2 v. Greenpoint Mort. Funding, Inc., 2014 U.S. Dist. LEXIS 11179 at *5 (S.D.N.Y. Jan. 23,

2014) (Carter, J.) (quoting Onondaga Indian Nation v. State of New York, 1997 U.S. Dist. LEXIS

9168 at *6 (N.D.N.Y. June 25, 1997) (quoting U.S. v. Gotti, 755 F. Supp. 1157, 1158 (E.D.N.Y.

1991))). “As such, the decision to grant leave to file a brief amicus curiae is in the firm

discretion of the court.” Id. “‘The usual rationale for amicus curiae submissions is that they are

of aid to the court and offer insights not available from the parties.’” 3 Id. at **6-7 (quoting Auto.

Club of N.Y., Inc. v. Port Authority of N.Y. and N.J., 2011 U.S. Dist. LEXIS 135391 at *6

(S.D.N.Y. Nov. 22, 2011) (other internal citation omitted)).

           (ii)    The Court Should Grant the Board’s Motion Because its Amicus Brief
                   Offers Unique Insights and Perspectives Not Available From the Parties
                   Which Will Aid the Court

       Here, the Board’s amicus brief, filed herewith, offers unique insights and perspectives not

available from the parties. The Board’s interpretation of federal banking statutes it is primarily

responsible for implementing is entitled to deference as long as reasonable and consistent with

legislative intent. Board of Governors of Fed. Res. Sys. v. First Lincolnwood, 439 U.S. 234, 251

(1978) (“courts should defer to an agency’s construction of its own statutory mandate …

particularly when that construction accords with well-established congressional goals”) (internal

citations omitted); Conn. Office of Prot. & Advocacy for Persons with Disabilities v. Hartford

Bd. of Educ., 464 F.3d 229, 239 (2d Cir. 2006) (granting deference to agency interpretations




3
 In deciding whether to grant leave to file an amicus brief, this Court has also “look[ed] to the
Federal Rules of Appellate Procedure, which does provide a rule for the filing of an amicus
brief.” Lehman XS Trust, 2014 U.S. Dist. LEXIS 11179 at *5. FRAP 29(a) permits “[t]he
United States or its officer or agency,” such as the Board, to file an amicus brief “without the
consent of the parties or leave of court,” which weighs in favor of granting this motion. See
Auto. Club, 2011 U.S. Dist. LEXIS 135391 at *1 n.1 (although district courts are not bound by
Rule 29, they “sometimes look to it for guidance when reviewing a request to file an amicus
brief”).
                                                  4
        Case 1:18-cv-07978-ALC Document 23-1 Filed 03/25/19 Page 5 of 6



articulated in amicus briefs “on account of the ‘specialized experience’ and information available

to the agency” and other factors) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 139 (1944)).

       Here, the parties have raised the proper interpretation of sections 11A and 13 of the FRA,

12 U.S.C. §§ 248a and 342, as an issue. Complaint, ¶¶ 6, 12, 26-31, 121; Memorandum of Law

in Support of Defendant Federal Reserve Bank of New York’s Motion to Dismiss, filed March 8,

2019 (DE 21) (“FRBNY Br.”) at 15-23; TNB’s Pre Motion Response letter, filed October 19,

2018 (DE 15) (“TNB Response Letter”) at 2-3. The Board, which is primarily responsible for

implementing the FRA, and the views of which in an amicus brief are entitled to some deference

because of its specialized experience, is uniquely suited to address those issues. See Micula v.

Gov’t of Romania, 2015 U.S. Dist. LEXIS 102907 at *2 n.1 (S.D.N.Y. Aug. 5, 2015), rev’d and

remanded on other gnds, 2017 U.S. App. LEXIS 20701 (2d Cir. Oct. 23, 2017) (granting motion

of European Union, the body “entrusted with ensuring the application of the founding treaties of

the E.U.” for leave to file an amicus brief regarding proper interpretation of European law);

Waste Management, Inc. v. City of York, 162 F.R.D. 34, 37 (M.D. Pa. 1995) (granting EPA’s

motion for leave to file an amicus brief where EPA is “the primary body responsible for

administering and enforcing CERCLA … the statute involved in this action”).

       In addition, both TNB and FRBNY have stated that TNB’s request for a master account

has been affected by the Board’s policy concerns regarding the impact TNB’s narrow banking

business model could have on the Board’s ability effectively to conduct monetary policy and

enhance financial stability. See, e.g., Complaint (DE 1), ¶¶ 8, 72, 73, 75; TNB Response Letter

at 3; FRBNY Br. at 1, 7-9, 23-24. The Board, which, together with the FOMC, is responsible for

determining our nation’s monetary policy, is uniquely placed to speak to these policy concerns,

which it does in the amicus brief.



                                                 5
         Case 1:18-cv-07978-ALC Document 23-1 Filed 03/25/19 Page 6 of 6



       The Board’s amicus brief responds to issues raised by the parties and does not address

“wholly new issues not raised by the parties.” Lehman XS Trust, 2014 U.S. Dist. LEXIS 11179

at *7 (internal quotation omitted). Granting the Board’s motion would not prejudice any party,

as briefing on FRBNY’s motion to dismiss is not yet complete and the parties could request and

be granted leave to respond to the Board’s amicus brief. Moreover, granting the Board leave to

file an amicus brief “‘will insure a complete and plenary presentation of [potentially] difficult

issues so that the court may reach a proper decision.’” Onondaga Indian Nation, 1997 U.S. Dist.

LEXIS 9168 at *8 (quoting Gotti, 755 F. Supp. at 1158).

   II. CONCLUSION

       For the foregoing reasons, the Board’s Motion for Leave to file a Brief Amicus Curiae

should be granted.

Dated: Washington, D.C.
       March 25, 2019

                                              Respectfully submitted,


                                               /s/ Yvonne F. Mizusawa
                                              Mark Van Der Weide, General Counsel
                                              Katherine H. Wheatley
                                                 Associate General Counsel
                                              Yvonne F. Mizusawa, Senior Counsel
                                              Board of Governors of the
                                                 Federal Reserve System
                                              Washington, D.C. 20551
                                              Telephone: (202) 452-3436
                                              Facsimile: (202) 736-5615
                                              yvonne.f.mizusawa@frb.gov
                                              Counsel for Amicus Curiae Board of Governors of
                                              the Federal Reserve System




                                                 6
